DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 JUL 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 15 JUL 2022.  The status of the claims is as follows:
Claims 1-3 and 5-14 are pending.
Claim 1 is amended.
Claim 4 is canceled.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 JUL 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okada ‘778 (U.S. PGPub 2017/0287778) in view of Zhang (“Selective epitaxial growth using dichlorosilane and silane by low pressure chemical vapor deposition”, Zhang et al, Microelectronic Engineering 73-74 (2004) 514-518, accessed online 16 SEP 2021, printout attached) and Kanarik ‘995 (U.S. PGPub 2016/0203995).
Claim 1 – Okada ‘778 teaches a film forming method comprising (Abstract, PG 0081-0096):
supplying a halogen-free silicon raw material gas into a processing container that accommodates a substrate therein in a halogen-free silicon raw material gas supply process (PG 0084, SiH4; chamber and substrates disclosed at PG 0055 and 0057 respectively);
supplying a halogen-containing material gas to the substrate in the processing container in a halogen-containing material gas supply process (PG 0088, Cl2 gas); and
repeating a cycle including a sequence of the halogen-free silicon raw material gas supply process and the halogen-containing silicon raw material gas supply process in a continuous manner (Figure 1, PG 0042; PG 0093 discloses SiH4 for the repetition phase of the deposition and etching cycle).
Okada ‘778 does not teach or suggest the following limitations of Claim 1:
Wherein the halogen-containing material gas is a halogen-containing silicon raw material gas.
Wherein the halogen-containing silicon raw material gas is supplied to a peripheral portion of the substrate in the processing container to surround the halogen-free silicon raw material gas remaining in a central portion of the substrate.
Wherein removing the halogen-containing silicon raw material gas inside the processing container in a halogen-containing silicon raw material gas removal process follows introduction of the halogen-containing silicon raw material gas.
Wherein the cycle repetition includes the removal of the halogen-containing silicon raw material gas.
Regarding halogen-containing silicon raw material gases, Okada ‘778 discloses at PG 0031 that gases other than Cl2 are acceptable as long as they contain a halogen and can etch silicon.  Zhang discloses a method for CVD deposition of e.g. silicon by supplying a mixture of dichlorosilane and silane in hydrogen (page 515, Results and Discussion) and further notes that when dichlorosilane was introduced in the absence of silane, a negative growth rate is obtained and the silicon present is etched (paragraph bridging 516-517).  Therefore, dichlorosilane is capable of etching silicon.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Okada ‘778 to use dichlorosilane as an etching gas instead of Cl2 as suggested by Zhang, as Okada ‘778 broadly teaches the use of etching gases that contain a halogen and etch silicon and Zhang teaches that dichlorosilane (which contains chlorine, a halogen) etches silicon.
Okada ‘778 / Zhang do not teach purging of etchant gases before reintroduction of the deposition gas.  Kanarik ‘995 is drawn to methods of combining atomic layer etching processes and atomic layer deposition processes in a single reaction chamber (Abstract).  A process scheme detailed by Kanarik ‘995 includes an etch cycle (Figure 1c, steps 110 and 112) and a deposition cycle (Figure 1c, steps 114 and 116) which may be individually repeated and repeated as a supercycle (PG 0055-0062).  The etch cycle optionally comprises a purge step to remove material etched from the substrate (PG 0057).  The deposition cycle may optionally be performed without purge cycles (PG 0060, 0061).  The process of Kanarik ‘995 is advantageously applied to process involving processing of small features to reduce damage accrued during normal etching processes (PG 0067).  Examiner notes that the preferred embodiments of Okada ‘778 are depositing and etching within a feature formed on the surface of the substrate being treated (PG 0023, corresponds to first embodiment PG 0081-0096).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Okada ‘778 / Zhang to include a purge step after the etching step as suggested by Kanarik ‘995, as Okada ‘778 / Zhang want to repeatedly deposit and etch a silicon film formed in a recess on a substrate and Kanarik ‘995 teaches that use of a purge step after the etching step helps remove etched material from the substrate and deposition chamber.
Jiang ‘799 is drawn to chemical vapor deposition processes (Abstract, PG 0076) and discloses a gas delivery system wherein a reaction between two gases is confined to a central area of a deposition chamber and is surrounded by a supply of the second of the two gases (PG 0092); this method advantageously improves the quality of thin film formation in the deposition process (PG 0092).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Okada ‘778 / Zhang / Kanarik ‘995 to include the concept of segregated gas introduction as suggested by Jiang ‘799, as Okada ‘778 / Zhang / Kanarik ‘995 wants to perform reactive vapor deposition processes and Jiang ‘799 suggests that providing one gas at the periphery of the reaction area where the one gas is also part of the reaction process is known to advantageously improve the quality of film formation in the deposition process.
Claim 5 – Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 teaches the film forming method of Claim 1, but does not expressly teach or suggest wherein, after the halogen-free silicon raw material gas supply process, the halogen-containing silicon raw material gas supply process is 16performed in a state in which an internal pressure of the processing container is kept substantially constant.  Okada ‘778 PG 0081-0096, PG 0086, 0090, and 0096 disclose different pressures for each step in the exemplified embodiment.  However, Okada ‘778 discloses generally at PG 0028, 0031, and 0033 that the pressure for each of these steps may be selected from the same range of 0.05 – 5 Torr.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 to perform all process steps at the same pressure within the provided range, as Okada ‘778 renders obvious the selection of any pressure within the same provided range for each of the three process steps.  
Claim 6 – Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 teaches the film forming method of Claim 1, wherein, after the halogen-free silicon raw material gas supply process, the halogen-containing silicon raw material gas supply process is continuously performed while changing setting of an internal pressure of the processing container (Okada ‘778 PG 0086, 0090, and 0096; specifically, PG 0090 corresponds to the claimed step and is performed at a different pressure than the deposition steps preceding and following it.  A continuous supply of the gas is provided for the duration of the step.).  
Claim 7 – Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 teaches the film forming method of Claim 1, wherein the halogen-containing silicon raw material gas removal process includes at least one of performing an evacuation of an interior of the processing container and performing a gas replacement inside the processing container (Kanarik ‘995 renders obvious the selection of either the use of a purge gas, which replaces the gas in the chamber, or evacuation of the chamber during purge steps at PG 0047).  
Claim 8 – Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 teaches the film forming method of Claim 1, wherein the halogen-containing silicon raw material gas removal process includes performing an evacuation of an interior of the processing container (Kanarik ‘995 renders obvious evacuation of the chamber during purge steps at PG 0047).  
Claim 9 – Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 teaches the film forming method of Claim 1, wherein the halogen-containing silicon raw material gas removal process includes performing a gas replacement inside the processing container (Kanarik ‘995 renders obvious the selection of the use of a purge gas, which replaces the gas in the chamber, at PG 0047).  
Claim 10 – Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 teaches the film forming method of Claim 9, wherein a gas used for the gas replacement is an inert gas (Kanarik ‘995 PG 0047 teaches the use of previously defined carrier gases as purge gases; Kanarik ‘995 PG 0045 discloses the carrier gases may be single or mixed inert gases).  
Claim 11 – Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 teaches the film forming method of Claim 1, wherein the substrate has a recess formed in a surface thereof (Okada ‘778 PG 0023).  
Claim 12 – Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 teaches the film forming method of Claim 1, wherein the halogen-free silicon raw material gas is a SiH4 gas (Okada ‘778 PG 0084), and the halogen-containing silicon raw material gas is a SiH2Cl2 gas (rendered obvious by Zhang at pages 516-517, meets criteria outlined at Okada ‘778 PG 0031 since dichlorosilane comprises a halogen e.g. chlorine and etches silicon).  
Claim 13 – Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 teaches the film forming method of Claim 1, wherein a plurality of substrates are accommodated inside the processing container at a predetermined interval in a vertical direction in a shelf-like manner (Okada ‘778 Figure 9, wafer boat 20, PG 0057, holds e.g. 50 to 150 sheets of wafers stacked at a predetermined pitch).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 as applied to claim 1 above, and further in view of Cook ‘372 (U.S. PGPub 2003/0049372).
Claim 2 – Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 teaches the film forming method of Claim 1, but does not teach or suggest wherein the halogen-free silicon raw material gas and the halogen-containing silicon raw material gas are supplied from a periphery of the substrate.  The chamber of Okada ‘778 shows introduction of the gases from the bottom of the reaction chamber; the flow in the chamber is not expressly detailed.  Cook ‘372 is drawn to batch deposition in vapor deposition reactors (Abstract).  Cook ‘372 discloses processes suitable for ALD reactions (PG 0015) and for the deposition of silicon (PG 0070, CVD is exemplified.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).).  PG 0070 and PG 0081 disclose a treatment chamber and a gas injector suitable to work with said treatment chamber.  The gas injector injects the gas laterally across the surface of the substrates and their supporting susceptors (PG 0081).  PG 0023 discloses that the method of gas flow introduction disclosed in the reference enhances uniformity of film properties across the wafer while minimizing the consumption of reactant gas.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 to use the deposition reactor and gas flow patterns of Cook ‘372, as Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 wants to deposit films across a plurality of substrates and Cook ‘372 teaches a reactor and gas flow system that is suitable for film deposition across a plurality of substrates and advantageously renders films more uniform while minimizing reactant consumption.
Claim 3 – Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 teaches the film forming method of Claim 1, wherein the halogen-free silicon raw material gas and the halogen-containing silicon raw material gas are supplied substantially parallel to a main surface of the substrate.  The chamber of Okada ‘778 shows introduction of the gases from the bottom of the reaction chamber; the flow in the chamber is not expressly detailed but the initial direction of introduction would be perpendicular to the long axis of the wafer boat.  Cook ‘372 is drawn to batch deposition in vapor deposition reactors (Abstract).  Cook ‘372 discloses processes suitable for ALD reactions (PG 0015) and for the deposition of silicon (PG 0070, CVD is exemplified.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).).  PG 0070 and PG 0081 disclose a treatment chamber and a gas injector suitable to work with said treatment chamber.  The gas injector injects the gas laterally across the surface of the substrates and their supporting susceptors (PG 0081).  PG 0023 discloses that the method of gas flow introduction disclosed in the reference enhances uniformity of film properties across the wafer while minimizing the consumption of reactant gas.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 to use the deposition reactor and gas flow patterns of Cook ‘372, as Okada ‘778 / Zhang / Kanarik ‘995 / Jiang ‘799 wants to deposit films across a plurality of substrates and Cook ‘372 teaches a reactor and gas flow system that is suitable for film deposition across a plurality of substrates and advantageously renders films more uniform while minimizing reactant consumption.

Response to Arguments
Applicant’s arguments, see Remarks, filed 15 JUL 2022, with respect to the rejection of Claims 1-3 and 5-13 under 35 U.S.C. 112 have been fully considered and are persuasive.  The cited rejection of the listed claims has been withdrawn. 
Applicant argues, and Examiner agrees, that the amendment to Claim 1 removes the basis for the previous 112 rejection of Claims 1-3 and 5-13.  Said rejection is hereby withdrawn.
Applicant’s arguments, see Remarks, filed 15 JUL 2022, with respect to the rejection(s) of claim(s) 1-3 and 5-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited references and Jiang ‘799.
Applicant argues, and Examiner agrees, that no previously cited reference teaches or suggests a gas introduction regime such that a second gas injected to a periphery of a substrate serves to contain a first gas in the center region of the substrate.  Examiner withdraws the previous 103 rejections.  Upon further search and consideration, Examiner relies on Jiang ‘799 in combination with the previously cited references to teach a gas injection scheme where a second gas of a two-gas reaction system is expressly injected to the periphery of a reaction area to contain at least a first gas to the center of a reaction area.
The remainder of Applicant's arguments filed 15 JUL 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 8-10) that the cited references do not teach or suggest every limitation of Claim 1 as amended.  Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (Page 9) that Claim 1 requires sequential introduction of the first and second claimed gasses.  Examiner respectfully disagrees, noting that nothing in Claim 1 requires the two supply processes to be sequential.  With regards to the sequence in the last limitation of Claim 1, simultaneous performance of the two supply processes followed by the removal process is a sequence that would read on Claim 1 as currently presented.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improving in-plane uniformity of the deposition process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues (Page 10) that Claims 2-3 and 5-13 depend from Claim 1 and are allowable for at least the same reasons.  Examiner notes that at the present time, Claim 1 is not considered allowable; therefore, no listed claim can be considered allowable for that reason.  In the absence of specific arguments to show how a dependent claim distinguishes over the prior art, Examiner maintains the propriety of the rejections of the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712